J. S15031/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

DIANE R. GOCHIN,                       :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                       Appellant       :
                                       :
                  v.                   :         No. 2822 EDA 2016
                                       :
RANDEE FELDMAN                         :


               Appeal from the Order Entered August 4, 2016,
           in the Court of Common Pleas of Montgomery County
                      Civil Division at No. 2011-25251


BEFORE: BOWES, J., DUBOW, J. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED APRIL 17, 2017

     Diane R. Gochin appeals pro se from the August 4, 2016 order

entered in the Court of Common Pleas of Montgomery County that denied

her motion to re-open or strike judgments. We affirm.

     The trial court set forth the tortured procedural history of this case,

noting that, “[f]or the sake of brevity, only the history relevant to the

matters complained of on appeal will be discussed.”     (Trial court opinion,

10/27/16, at 1 n.1.)

                 [Appellant] commenced this action by filing a
           civil complaint against Randee Feldman, Esquire
           (“[appellee]”), her husband’s divorce attorney, on
           September 7, 2011. [Appellant] filed an Amended
           Complaint on October 19, 2011 alleging two counts
           of Abuse of Process and Tortious Interference with
           Contractual Relations, Abuse of Process and Fraud,
           Fraud upon the Court and Intentional Infliction of
           Emotional Distress to [appellant] and her Minor
J. S15031/17


          Child.[Footnote 2] The counts alleging Abuse of
          Process and Fraud and Fraud upon the Court were
          stricken by the Honorable Wendy Demchick-Alloy by
          order dated April 27, 2012 which sustained
          [appellee’s] preliminary objections to those claims.

                [Footnote 2]    [Appellant’s] petition to
                join her minor child was denied on
                October 24, 2012. Therefore, [appellant]
                only has standing to assert this claim on
                her own behalf.

                 On May 16, 2012, [appellee] filed an Answer
          with New Matter with Counterclaim to [appellant’s]
          Amended Complaint alleging 107 paragraphs of
          additional facts and raising a claim for attorney’s
          fees and damages pursuant to 42 Pa.C.S.A. § 2503.
          On June 11, 2012, [appellant] filed a Motion to
          Strike [appellee’s] New Matter with Counterclaim
          which was denied by order dated March 20, 2013.
          On April 17, 2015 [appellant] filed an “Answer to
          [appellee’s] Frivolous Counterclaim in the Nature of a
          Motion for Judgment on the Pleadings” in which she
          failed to respond to any of the factual allegations set
          forth in [appellee’s] New Matter with Counterclaim.
          Instead, [appellant] cited Pennsylvania Rule of Civil
          Procedure 1034 regarding motions for judgment on
          the pleadings. [Appellant] set forth six paragraphs
          in which she alleged her complaint was given merit
          by the court’s denial of [appellee’s] preliminary
          objections and claimed [appellant] already addressed
          [appellee’s] counterclaim in the answers to
          preliminary objections and various memoranda. This
          motion was treated as a motion for judgment on the
          pleadings and was denied by the undersigned on
          June 25, 2013. On August 26, 2014, [appellant]
          filed a “Memorandum of Law in the Nature of a
          Second Motion to Dismiss [appellee’s] New Matter
          and Counterclaim” in which she argued the merits of
          her own complaint rather than answer [appellee’s]
          New Matter with Counterclaim. After oral argument,
          the court denied said Motion by order dated
          December 18, 2014.          On January 30, 2015,
          [appellant] filed a “Third Motion to Dismiss


                                   -2-
J. S15031/17


          [appellee’s] Frivolous Counterclaim and Frivolous
          New Matter and Motion for Sanctions for Vexatious
          Filings.” On February 20, 2015, [appellee] filed a
          Motion to Dismiss [appellant’s] Third Motion to
          Dismiss. On February 25, 2015, [appellee] filed a
          Petition to Enter Default Judgment on [appellee’s]
          Counterclaim and Deem the Pleadings Closed. On
          March 22, 2015, [appellant] filed a Petition for Leave
          to file Joinder of Paul Troy as a Defendant. In this
          Petition, [appellant] accused Mr. Troy of abuse of
          process, making false statements, intentionally
          delaying the litigation, acting in bad faith, and
          violating attorney rules of conduct, the Pennsylvania
          rules of civil procedure and the laws of the
          Commonwealth. On April 8, 2015, [appellee] filed a
          third      Motion     for    Judgment       on     the
          Pleadings.[Footnote 3]

                [Footnote 3]     The previous two, filed
                January 2, 2014 and July 28, 2014 were
                premature, because the pleadings did
                not close until January 8, 2015 at which
                time [appellant’s] answer to [appellee’s]
                New Matter and Counterclaim was due.

                 Oral   argument     was    held   before   the
          undersigned on May 11, 2015 regarding nine
          outstanding motions and petitions, including the four
          at issue in the instant appeal. On June 23, 2015, the
          court entered the following orders regarding the nine
          outstanding motions and petitions:

          1.    Order denying [appellee’s] Motion for
                Reconsideration of the October 10, 2014
                Order Denying [appellee’s] Motion for
                Judgment on the Pleadings as moot.

          2.    Order denying [appellant’s] Petition for
                Leave to File Joinder of Paul Troy as
                Defendant[.]

          3.    Order denying [appellee’s] Motion to
                Dismiss      [appellant’s]     Amended
                Complaint Pursuant to Pa.R.C.P. 233.1[.]


                                  -3-
J. S15031/17



          4.   Order granting [appellant’s] Petition to
               Proceed In[ F]orma Pauperis.

          5.   Order granting [appellee’s] Motion for
               Judgment on the Pleadings.

          6.   Order denying [appellee’s] Motion for
               Sanctions Pursuant to 1023.1(c) and
               1023.2(b) Related to [appellant’s] Motion
               to Dismiss and for Sanctions (Again).

          7.   Order denying [appellant’s] Motion for
               Protective Order as moot.

          8.   Order granting in part and denying in
               part [appellee’s] Petition to Enter Default
               Judgment on [appellee’s] Counterclaim
               and       Deem          the       Pleadings
               Closed.[Footnote 4]

                     [Footnote 4]       The court
                     denied as moot the portion of
                     this petition which sought to
                     have the pleadings deemed
                     closed as they were already
                     closed as a matter of law on
                     January 8, 2015.         See
                     Newspaper         Guild    of
                     Greater        Philadelphia,
                     AFL-CIO v. Philadelphia
                     Daily News, Inc., 164 A.2d
215 (Pa. 1960).

          9.   Order granting [appellee’s] Motion to
               Dismiss [appellant’s] (Third) Motion to
               Dismiss New Matter and Counterclaim
               and Request for Sanctions pursuant to
               Pa.R.C.P. 233.1.

                [Appellant] filed a timely appeal        of   the
          following four orders only on July 14, 2015:




                                  -4-
J. S15031/17


          a)    Order denying [appellant’s] Petition for
                Leave to File Joinder of Paul Troy as
                Defendant[.]

          b)    Order granting [appellee’s] Motion for
                Judgment on the Pleadings.

          c)    Order granting in part and denying in
                part [appellee’s] Petition to Enter Default
                Judgment on [appellee’s] Counterclaim
                and Deem the Pleadings Closed.

          d)    Order granting [appellee’s] Motion to
                Dismiss [appellant’s] (Third) Motion to
                Dismiss New Matter and Counterclaim
                and Request for Sanctions pursuant to
                Pa.R.C.P. 233.1.

                The    undersigned     filed  of record    its
          Rule 1925(a) opinion on September 11, 2015. On
          November 30, 2015, the Superior Court quashed
          [appellant’s] appeal because the court’s order
          granting    default   judgment      on  [appellee’s]
          counterclaim was not a final order.

                 On January 28, 2016, [appellee] withdrew
          [his] counterclaim. On April 7, 2016, [appellant]
          then filed a Petition to Strike Judgments asking the
          court to “strike the Judgments entered on June 23,
          2015, granting a default on [appellee’s] Motion for
          Default Judgment on their Counterclaim and the
          Order granting [appellee’s] Motion to Dismiss
          [appellant’s] Motion to Dismiss that Counterclaim
          and for Sanctions. On that same day, [appellant]
          filed a Motion to Re-Open or Strike Judgments and
          asked the court to strike or re-open the orders which
          granted [appellee’s] Motion for Judgment on the
          Pleadings and Motion for Leave to Join Paul Troy. By
          orders dated August 4, 2016, the undersigned
          denied [appellant’s] Petition to Strike and the Motion
          to Re-Open or Strike.

               [Appellant] filed a notice of appeal on
          August 17, 2016 of the order denying her Motion to


                                   -5-
J. S15031/17


            Re-Open or Strike only. The undersigned issued an
            order directing [appellant] to file a concise statement
            of errors complained of on appeal consistent with
            Pa.R.A.P. 1925(b).        In response, [appellant]
            submitted a nine-page narrative on August 22, 2016.

Trial court opinion, 10/27/16 at 1-4 (record citations omitted).

      A concise statement on appeal must be specific enough for the trial

court to identify and address the issue or issues that the appellant wishes to

raise on appeal. In re A.B., 63 A.3d 345, 350 (Pa.Super. 2013).

            Pennsylvania Rule of Appellate Procedure 1925
            provides that a Rule 1925(b) statement “shall
            concisely identify each ruling or error that the
            appellant intends to challenge with sufficient detail to
            identify all pertinent issues for the judge.”
            Pa.R.A.P. 1925(b)(4)(ii). “Issues not included in the
            Statement and/or not raised in accordance with the
            provisions    of    this    [Rule]    are     waived.”
            Pa.R.A.P. 1925(b)(4)(vii).

            This Court has considered the question of what
            constitutes a sufficient 1925(b) statement on many
            occasions, and it is well-established that “Appellant’s
            concise statement must properly specify the error to
            be addressed on appeal.”          Commonwealth v.
            Hansley, 2011 Pa. Super. 129, 24 A.3d 410, 415 (Pa.
            Super. 2011), appeal denied, 613 Pa. 642, 32 A.3d
1275 (2011) (citation omitted). “[T]he Rule 1925(b)
            statement must be specific enough for the trial court
            to identify and address the issue an appellant wishes
            to raise on appeal.” Id. (brackets, internal quotation
            marks, and citation omitted). Further, this Court
            may find waiver where a concise statement is too
            vague. Id. “When a court has to guess what issues
            an appellant is appealing, that is not enough for
            meaningful review.” Commonwealth v. Dowling,
            2001 Pa. Super. 166, 778 A.2d 683, 686 (Pa. Super.
            2001) (citation omitted).      “A Concise Statement
            which is too vague to allow the court to identify the



                                     -6-
J. S15031/17


            issues raised on appeal is the functional equivalent of
            no Concise Statement at all.” Id. at 686-87.

Id.

      Here, appellant’s nine-page “concise statement” begins with her

contention that “[i]t is very easy to rig the outcome of a case,” continues

with a rambling of various conspiracy theories as to how she lost the

underlying action, and then ends with an allegation that the trial court’s

“conduct is impeachable.”      (Appellant’s concise statement pursuant to

Rule 1925(b), 8/22/16.)    Appellant’s “concise statement” is the functional

equivalent of no statement at all. Therefore, appellant waives all issues on

appeal.

      Nevertheless, we note that we have reviewed appellant’s “brief” and it

fails to include a statement of questions presented.     We have recognized

that the omission of a statement of questions presented is “particularly

grievous since the statement . . . defines the specific issues this court is

asked to review.”      Smathers v. Smathers, 670 A.2d 1159, 1160

(Pa.Super. 1996), quoting Commonwealth v. Maris, 629 A.2d 1014, 1016

(Pa.Super. 1993).     “When the omission of the statement of questions

presented is combined with the lack of any organized and developed

arguments, it becomes clear that appellant’s brief is insufficient to allow us

to conduct meaningful judicial review.” Smathers, 670 A.2d at 1160.

      Here, in addition to failing to include a statement of questions

presented, appellant also failed to include a statement of jurisdiction, a copy


                                     -7-
J. S15031/17


of the order in question, a statement of both the scope of review and the

standard of review, and a statement of the case. Notably, appellant even

failed to include an argument. Instead, appellant begins her submission to

this court as follows:

             Appellant is submitting this to stand as her Brief.
             [The trial court] was requested to recuse from this
             case, but has refused to do so, even though the
             following is the content of a federal lawsuit against
             him and [appellee]. There will be no more time,
             energy or money spent on trying to pursue justice in
             a system that is obviously nothing more than legal
             industry fueled by cronyism.

Appellant’s brief at 1. What follows appears to be the contents of the federal

complaint that appellant claims to have filed against the trial court and

appellee. After reviewing that, we wish to note that even if appellant did not

waive her appellate issues for failure to comply with Pa.R.A.P. 1925(b), the

substantial defects in her “brief” would have nevertheless precluded us from

conducting any meaningful judicial review, and we would have dismissed

this appeal.   See Pa.R.A.P. Rule 2101; see also Smathers, 670 A.2d at

1160-1161.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/17/2017


                                     -8-